Lord, J.
(concurring). It is unnecessary .to consider the common-law definition of a misdemeanor, as our Code has fixed its precise signification. Section 753 is. a general enactment, prescribing a certain measure of punishment of all misdemeanors for which no specified penalty is declared. As I understand it, the object of this section was to enable the legislature to declare various acts or omissions to be misdemeanors without the necessity of stating the punishment in each enactment. It affords a convenient mode for legislating upon minor offenses. All the legislature has to do is to declare that any person or persons doing or omitting to do certain acts, etc., shall be deemed guilty of a misdemeanor, and section 753 attaches and provides the penalty. It does away with the necessity of requiring in every case the legislature to affix its penalty to the act. As the act known as the Keady Law does not declare the person or persons doing or omitting to do the acts therein mentioned shall be deemed guilty of misdemeanors, section 753 cannot attach and provide the penalty.